El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
El obrero Fructuoso Serrano compareció ante la Comisión Industrial de Puerto Rico alegando que el día 24 de septiem-bre de 1936, mientras trabajaba en el muelle de su patrono Tbe New York & P. R. SS. Co. sufrió una lesión en el dedo pequeño de la mano izquierda, y se quejó de que durante el período de su incapacidad para el trabajo, el administrador del Fondo del Estado le liquidó sus dietas a base de semanas de seis días, en vez de siete días.
Por resolución del día 5 de marzo de 1937 la Comisión resolvió que el obrero Fructuoso Serrano tenía derecho a recibir como compensación semanal “la mitad del jornal que percibía el día del accidente, durante los siete días que cons-tituyen una semana, por el período que estuvo incapacitado para trabajar, no excediendo esta compensación semanal de diez dólares de acuerdo con el inciso 2 del artículo 3 de la Ley 45 de abril 18 de 1935.” El 13 de marzo solicitó el administrador del Fondo del Estado la reconsideración de dicha resolución, y el 17 del mismo mes le fué denegada, por lo que ha radicado ante este Tribunal Supremo una solicitud de revisión.
El párrafo segundo del artículo tercero de la Ley núm. 45 de 18 de abril de 1935 (Leyes de 1935, (1) pág. 251) provee el pago de compensaciones a obreros por incapacidades de carácter temporal o transitorio, en la forma siguiente :
“INCAPACIDAD TRANSITORIA. — 2. Si la incapacidad fuerte de ca-rácter temporal o transitoria a una compensación de la mitad del jornal que percibía el día del accidente, o que hubiere de percibir a no ser por la ocurrencia del accidente, durante el período de in-capacidad para el trabajo, pagadera por semanas vencidas. El pe-ríodo de tal pago no excederá en ningún caso de ciento cuatro (104) semanas; Disponiéndose, que en ningún caso se pagará más de diez (10) dólares ni menos de uno y medio (1%) dólares semanales; Y disponiéndose, además, que no se concederá compensación alguna por *19los primeros siete (7) días subsiguientes a la fecba en que el obrero o empleado se presente al médico para recibir tratamiento.”
Para regular el pago de esas compensaciones a partir del día 10 de agosto de 1936, el administrador del Fondo del Es-tado dirigió a sus subalternos, los jefes de reclamaciones, de la división médica y de contabilidad, una orden que transcrita literalmente dice así:
“Aquellas compensaciones por incapacidad parcial transitoria, o sea dietas, así como compensaciones por inapacidad parcial perma-nente y total permanente que tengan como base el período de incapa-cidad para el trabajo, serán graduadas y otorgadas a base de los 6 días laborables de una semana, excepto en aquellos casos en que ha-biendo mediado un convenio expreso de servicio por los 7 días de la semana, resulte evidente que el obrero lesionado estuvo incapacitado para trabajar durante tal período.”
De los autos originales que ban sido elevados aparece que el día 24 de septiembre de 1936, Fructuoso Serrano ganaba un jornal de treinta centavos por bora que multiplicado por ocbo boras diarias de trabajo, subía a $2.40 per diem. A tenor de lo dispuesto por el administrador en su regla ya citada, Serrano recibió una compensación semanal de $7.20 durante el período de su incapacidad, o sea la mitad del jornal que percibía el día del accidente, a razón de seis días en semana. Pero él sostiene que tenía derecho a dietas durante los siete días de la semana porque su caso está comprendido dentro de la excepción contenida en la orden del adminis-trador, pues entre las compañías navieras y la Unión de Ma-rinos Número 1 de San Juan, de la cual él forma parte, existe un convenio colectivo, copia impresa del cual fue admitida por la Comisión en evidencia, que le obliga a trabajar durante los siete días de la semana, o a estar listo para trabajarlos en caso de ser requerido para ello. Reclama, por tanto, las dietas dejadas de percibir, a saber, la diferencia entre $8.40 —cantidad semanal que alega tenía derecho a percibir — y $7.20, — cantidad' que semanalmente recibía, — por el número de semanas que duró su incapacidad. El recurrente entiende *20que al así decidir el caso la Comisión, incurrió en los errores que a continuación se transcriben:
“Primero. — La Comisión Industrial cometió error al entrar a considerar y al invalidar la regla general del Administrador del Fondo del Estado en cuanto a la forma de computar las compensaciones por incapacidad transitoria (dietas), ya que en ningún momento fué dicha regla impugnada por los apelantes, sino que por el contrario, fué confirmada por éstos al alegar estar incluidos en la excepción que dicha regla reconoce para aquellos casos en que un obrero tra-baja los siete días de la semana debiendo dicha resolución contraerse y limitarse a resolver la cuestión planteada por,,los apelantes y que constituyó el punto en controversia (issue) del caso, tal como aparece de las alegaciones (pleadings) de ambas partes.
“Segundo. — Sin hacer renuncia de la cuestión planteada en el primer señalamiento ele error, y asumiendo (lo que siempre se niega) que la Com'isión actuara dentro de su jurisdicción al dictar la reso-lución de referencia, ésta es errónea y contraria a derecho en tanto en cuanto se refiere a, y con relación al pronunciamiento de que todas las compensaciones semanales por incapacidad total transitoria (die-tas) deben computarse a base de los siete (7) días que componen una semana natural, toda vez que dicha compensación debe computarse de acuerdo con la ley, a base del período de incapacidad para el tra-bajo, por lo cual la unidad para tal cómputo debe ser la semana de trabajo consistente de seis (6) días laborables, y no la semana natural.
“Tercero. — La Comisión cometió error al resolver que Fructuoso' Serrano tiene derecho a recibir compensación (dietas) a base de los siete (7) días de la semana, porque, no trabajando efectivamente (actually) dicho obrero los siete días, no está incluido en la excepción establecida por el administrador en su regla,- y el Convenio Colectivo existente entre la ‘Unión de Trabajadores de Muelles’ y el patrono no puede surtir tales efectos.”
La Comisión Industrial de Puerto Rico llegó a una co-rrecta resolución del caso, pero los fundamentos que sirven de base a su decisión son erróneos y están en conflicto con la ley y la jurisprudencia. Por eso creemos que es nuestro deber discutir los errores señalados y resolverlos de manera que quede sentada de una vez la interpretación que debe darse al estatuto.
*21Dice la Comisión que, a su juicio, “no se requiere que baya un convenio entre obrero y patrono disponiendo que el obrero tiene que trabajar los siete días de la semana para-que el obrero tenga derecho a recibir su compensación semanal de la mitad del jornal que ganaba al día del accidente y durante el período de incapacidad para el trabajo durante los siete días de la semana natural. Entendemos que si el obrero trabaja dos o tres días en una semana y como consecuencia de un accidente se incapacita para continuar trabajando, el mismo tiene derecho a recibir durante siete días que consti-tuye la semana, la mitad del jornal que recibía a la fecha del accidente.” La Comisión basa su interpretación del estatuto en la siguiente argumentación:
“Primero. — AI elo definir la ley la palabra ‘semana,’ debe en-tenderse que qu'iso el legislador darle aquel significado que le da el diccionario de la Lengua Española de la Real Academia (décimo-quinta edición), a saber: ‘Serie ele siete días naturales consecutivos, empezando por el domingo y acabando por el sábado.’
“Segundo. — En qu!e el mismo inciso segundo del artículo 3 dis-pone que el obrero tendrá derecho a compensación ‘durante el pe-ríodo de incapacidad para el trabajo.’
“Tercero. — En que el inciso 2 del artículo 3 de la ley fija el pe-ríodo de espera (waiting ‘period) en siete días, así: ‘.. .Y disponién-dose■, además, que no se concederá compensación alguna por los pri-meros siete (7) días subsiguientes a la fecha en que el obrtero o em-pleado se presente al médico para recibir tratamiento.’
“Cuarto. — En que es de equidad que el obrero reciba compensa-ción por siete días, porque esto ‘ cubre no sólo todos los derechos de ac-ción que corresponden al obrero lesionado, sino que esa compensación cubre también el sufrimiento, así como la pérdida de salario,’ y este sufrimiento ‘no puede limitarse a seis días en una semana para re-cibir compensación, por el hecho de que él no hubiese trabajado nada más que seis días en la semana’.”
Examinemos las disposiciones de la ley que ha tomado la Comisión como índices de la intención legislativa. En cnanto a la primera, podría admitirse a los efectos de esta argumen-tación, que la palabra “semana,” usada en la frase “paga-dera por semanas vencidas,” significa, sin resolverlo, “serie *22de siete días consecutivos ...” etc. La única luz que con ello recibiríamos sería con relación a nna frase qne dispone cuándo ban de efectuarse los pagos por compensación y no durante cuántos días a la semana tiene el obrero derecho a recibirla. En otras palabras, el obrero puede recibir cada siete días vencidos, la compensación a que se refiere la ley, computada a razón de seis días en semana. Aun aceptando la definición que de la palabra “semana” da el diccionario, no encontramos que exista relación alguna entre el número de días compensables y el momento de efectuarse los pagos que nos baga concluir que porque éstos se bagan cada siete días deba también compensarse igual número de ellos (Rylander v. T. Smith & Son, Inc., 149 So. 434). La solución debemos buscarla en la frase “. . . a una compensación de la mitad del jornal que percibía el día del accidente . . . durante el período de incapacidad para el trabajo,” y no en la sugerida por la Comisión, que nada tiene que ver con la-controversia según ba sido ésta planteada.
La última parte de dicba frase fué considerada por la Comisión como interpretativa del número de días compen-sables, pero en vez de servirle de pauta para fijar en seis el número de aquéllos, le sirvió para resolver, equivocadamente a nuestro juicio, que aun en ausencia de un convenio para trabajar siete días, el obrero tiene derecho, en caso de incapa-cidad de carácter temporal o transitoria, a compensación durante los siete días de la semana. Veamos por qué es equivocada esa interpretación. De los siete días de que consta la semana, sólo seis son laborables. Ello no obstante, y como excepción, hay industrias en que también se trabaja los domingos. Cuando el obrero sufre una incapacidad de carácter temporal o transitoria, tiene derecho a una compeiir-sación de la mitad del jornal que percibía el día del accidente, o que hubiera de percibir a no ser por la ocurrencia del acci-dente, durante el período de incapacidad para el trabajo. Compensar, en su primera acepción, según el diccionario de la Lengua Castellana, décimosexta edición, quiere decir *23“Igualar en opuesto sentido el efecto de una cosa con el de otra.” En su segunda acepción, “Dar alguna cosa o hacer un beneficio en resarcimiento del daño, perjuicio o disgusto que se fia causado.” Si la incapacidad ocurre en una indus-tria que guarda el domingo como día de descanso, resulta que el obrero sólo está incapacitado seis de los siete días de que consta la semana, porque el séptimo no hubiera podido tra-bajarlo aun sin estar incapacitado. En esas circunstancias, de tener derecho a paga durante siete días, no sería, como exige la ley, una compensación lo que recibiría. No es como consecuencia de la incapacidad que queda el obrero privado de trabajar siete días; no se le estaría resarciendo de un daño, perjuicio o disgusto.
En igual sentido abunda la jurisprudencia. En el caso de King v. American Tank & Equipment Corporation, 144 So. 283, 289, la Corte de Apelaciones de Louisiana (Segundo Circuito), se expresó así:
“Un obrero que se incapacita accidentalmente y cuyo caso cae bajo los preceptos de la Ley de Compensaciones de Louisiana, tiene derecho a compensación basada sobre su jornal diario multiplicado por seis, generalmente el número de días laborables en la semana, haya estado o no empleado por un número de días menor y tan sólo en aquellos casos en que real y efectivamente ha estado empleado du-rante siete días a la semana es que tiene derecho (a compensación) por más de seis días a la semana.”
El Juez Ott, de la Corte de Apelaciones de Louisiana, Primer Circuito, dijo en la opinión del caso de Ogea v. W. Horace Williams Co., 165 So. 345, 347:
“El demandante ganaba 40 centavos por hora por días de ocho horas. En ausencia de alegación y prueba de un contrato especial de arrendamiento (de servicios) la base normal de compensación para un obrero incapacitado debe calcularse a razón de seis días en semana. Rylander v. T. Smith & Son, Inc., 177 La. 716, 149 So. 434; Calhoon v. Meridian Lumber Co., Inc., 180 La. 343, 156 So. 412. Sobre esa base el demandante tiene derecho a compensación a razón de 65 por ciento de un jornal semanal de $19.20, o sea $12.48.
*24“Sostienen los demandados que la compensación debe basarse en semanas de cinco días, ya que del testimonio del demandante aparece que estaba trabajando sólo cinco días en semana cuando se incapa-citó; que trabajaba entonces bajo el código de la N.I.R.A., que fue declarada inconstitucional. Pero se alega que la semana de cinco días •■debe hacerse la base de compensación independientemente del código de la N.I.R.A. por la razón de haber declarado el deman-dante que sólo trabajaba cinco días por semana. Sin embargo, como los demandados no han aducido en su contestación condición especial alguna de empleo, la corte no se siente en libertad de considerar ninguna otra que la normal de seis días en semana. Como la semana normal es de seis días, cualquier contrato que varíe el número de días laborables en semana, será una defensa especial y deberá ser ale-gada especialmente. La corte inferior fijó correctamente la compen-sación en $12.48 semanales.”
En Reynolds v. Forcum-James Co., 162 So. 211, se computó la compensación del obrero a base de seis días en semana.
“La demandada . . . alegó que la suma que realmente adeudaba al demandante no era la de $10.50 como él sostenía, sino la de $6.82...
“Con relación a la cantidad adeudada al demandante por com-pensación, encontramos que a Bennie Reynolds se le pagaban 17% centavos por hora, por días de 10 horas, o sea $1.75 al día; que al-gunas veces trabajaba durante la noche, por cuya labor nocturna re-cibía una compensación similar. Pero su salario diario era de $1.75, o sea $10.50 semanales, y bajo la ley de compensaciones tiene dere-cho a percibir el 65 por ciento de esa suma, a saber $6.82 por se-mana. Ley núm. 20 de 1914, sección 8, subdivisión 3, siegún fué en-mendada por la Ley núm. 216 de .1924 (pág. 114); Rylander v. T. Smith and Sons, Inc. (La. App.) 145 So. 64; Id., 177 La. 716, 149 So. 434; Preston v. Ramoneda Bros. (La. App.) 152 So. 81.”
Véanse a los mismos efectos Russo v. Southern Kraft Corp. (La. App.) 144 So. 764 y 71 Corpus Juris página 796, sec. 520, donde se dice que:
“Aunque la base es generalmente una semana de seis días, a pesar de que el obrero haya estado empleado por un período más corto, puede ser una semana de siete días cuando real y efectivamente esté empleado para trabajar siete días.”
*25Obsérvese que la ley ele Louisiana, como la nuestra, basa la compensación a qne el obrero tiene derecho en el jornal que percibía el día del accidente. De ahí qne hayamos citado, con preferencia a otras, decisiones de dicho Estado. Pero como dice el recurrente, aun. en los estados cuyas leyes hacen depender la compensación del promedio semanal de jornal, éstas se computan a base de semanas de seis días. Véase: Wood & Co. et al. v. Maxwell et al., (Oklahoma) 11 P. (2d) 524.
Lo anterior nos lleva a la conclusión de que la compen-sación del obrero está limitada a los seis días laborables de una semana, excepto en aquellos casos en que media un con-venio para trabajar los siete. La regla del administrador del Pondo del Estado se ajusta a la doctrina establecida por la jurisprudencia de otros estados con estatutos similares a los nuestros, jurisprudencia que por parecemos sana y justa creemos debe establecerse también en esta jurisdicción. La Comisión debió acatar y hacer efectiva dicha reglamenta-ción.
No es óbice para ello que el inciso segundo del artículo tercero de nuestra Ley de Compensaciones por Accidentes del Trabajo fije el período de espera (waiting period) en siete días. Esa disposición no es en forma alguna indicativa del número de días compensables en semana. Ese período varía en las diversas leyes sobre el particular, y fluctúa entre 3 días y 3 semanas. Schneider, “The Law of "Workmen’s Compensation,” vol. 2, pág. 1330, sec. 399. Su propósito es impedir que obreros poco escrupulosos, so pretexto de una lesión insignificante o imaginaria, obtengan algunos días de vacaciones a media paga. La misma obra, página 1331. Como puede verse, sería absurdo tomar tal disposición como .índice del número de días compensables.
Cree la Comisión que el sufrimiento de un obrero no puede limitarse a seis de los siete días de una semana, por lo .que sería justo y equitativo que en casos de incapacidad reci-*26Mera compensación por todos. Es muy humano pensar así, pero no debemos olvidar que la Ley de Compensaciones por Accidentes del Trabajo no tiene como base el sufrimiento de un obrero a los efectos de la compensación, sino la mitad del jornal que percibía el día del accidente, cubra o no aquél todos los efectos de la incapacidad.
“. . . La ley de compensaciones a obreros no es un estatuto que-concede daños al obrero por lesiones sufridas en el curso de su em-pleo a pesar de la culpa o negligencia de su patrono. Es esencial-mente un seguro contra pérdida o disminución de su capacidad ad-quisitiva. . . Esa capacidad adquisitiva fué antes determinada, a vir-tud de la ley original, como el ‘promedio semanal del jornal' durante el año anterior a la incapacidad; boy se determina, a virtud de la-enmienda a la ley, por el jornal diario ... al tiempo de la incapa-cidad.” Rylander v. T. Smith & Son, Inc., 149 So. 484.
 El tercer error plantea dos cuestiones: una, la desi Fructuoso Serrano trabajaba real y efectivamente siete días a la semana; la otra, que el convenio colectivo existente entre la Unión de Trabajadores de Muelles y las compañías navieras no puede surtir tales efectos. La primera es una cuestión de hecho que no estamos autorizados a revisar en este procedimiento y debe, por tanto, desestimarse. La segunda nos lleva a considerar el alcance del contrato, copiadel cual fué ofrecida y admitida en evidencia.
Dice el peticionario que dicho convenio “no es un contrato-de arrendamiento de servicios, sino un convenio referente a, y regulador de la escala de retribución por servicios a pres-tar, más ciertas condiciones generales relacionadas con el trabajo y cuya unidad de servicios es la hora de trabajo, y sin que haya término de duración del trabajo a realizar.” Creemos innecesario transcribir aquí todas las cláusulas del convenio. Basta decir que, a nuestro juicio, si por sus tér-minos no obliga a los obreros agremiados a la Unión de Ma-rinos Num. 1 a trabajar los siete días de la semana, cuando menos les hace estar preparados para trabajarlos, que es todo» cuanto requiere la ley y la jurisprudencia aplicables.
*27El propio recurrente parece dudar de los méritos de su contención, al decir en la solicitud que:
“Es por eso que si la Comisión hubiera limitado su resolución al punto en controversia sobre los obreros de los muelles, no estaría-mos exponiendo ante este Hon. Tribunal lo improcedente de una carga injusta sobre el Fondo del Estado, toda vez que en aquel caso se hubiera limitado la controversia a interpretar la ley a la luz de las circunstancias especiales en que trabajan los obreros de los mue-lles.”
Por las razones expuestas en esta opinión, dehe confir-marse la resolución recurrida tan sólo en su parte disposi-tiva, donde resuelve “que el obrero Fructuoso Serrano tiene derecho a recibir como compensación semanal la mitad del jornal que percibía el día del accidente, durante los siete días que constituyen urna semana, por él período que estuvo inca-pacitado para trabajar, no excediendo esta compensación semanal de diez dólares de acuerdo con él inciso 2 del artículo 3 de la Ley 45 de abril 18 de 1935.” El resto de la resolu-ción se emula y- ¡deja sm efecto, por estar ¡m conflicto con la interpretación que hemos dado al estatuto.
El Juez Asociado Señor Córdova Dávila no intervino.